Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-38, 44-72 have been examined.


Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-38, in the reply filed on 8/28/21 is acknowledged.
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  On 3/24/22, Applicant amended the independent claim.  Also, Applicant’s Remarks address this amended claim.  Note the 3/25/22 interview describing the imposed tech and imposed outside of tech system features. And, note the addition of Smargon for a new 103 in the rejection below.
Also, Examiner notes that Applicant amended nearly all the features.  And, Applicant added nearly 30 new dependent claims.  The claims now have 68 claims.  These new and amended claims are address below.
Also, the 101 is still found to apply.  No new additional elements were added to the independent claim.  The autonomous vehicle in a couple of the dependents is considered generic.  See the 101 below.
Also, since the Applicant was given the opportunity with the 3/24/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not Remark on Official Notice with the 3/24/22 response.  

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving, at least one parameter of a user; generating, temporary points based on the at least one parameter; converting, the temporary points to permanent points based on real world activities of the user; ranking, the user profile based on the long-term incentives provided to the user based on the real world activities; and providing, to the user, appropriate matches based on the ranking of the user profile.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered processors, a computer readable medium, a system.  These are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) 
Dependent claims 2-38, 44-72 are not considered directed to any additional non-abstract claim elements.   The dependent claims have a location feature, a vehicle feature.  The autonomous vehicle in claims 35, 68, 69, 70 is considered generic.  However, these are considered generic.  So, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21, 23, 25-32, 34, 36, 37, 44-67, 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod  (20160255139) in view of Smargon (20120226743). 
Claim 1. Rathod discloses a system for technological matchmaking comprising: one or more processors; and at least one computer-readable medium comprising a set of instructions when executed by one or more processors, configured to cause the one or more processors to perform operations comprising (Figs. 1, 2, 3): 
generating at least one user profile (see profile at [3, 4]);
receiving, at least one parameter of the user (see user can earn points based on criteria at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”), wherein the at least one first parameter comprises at least one of at least one second parameter of the user imposed on one or more 
The Examiner notes the following in regards to the following features.  Examiner notes that temporary points are minimally described in the Applicant Spec [56].  These can be interpreted as potential points. Applicant Spec at [87] describes converting points as validating points and Applicant Spec at [93, 97] describes temporary points and future validation/authentication.  So, Examiner interprets this as changing possible/potential points to useable/activated points. 
Rathod further discloses generating one or more points based on the at least one parameter (Rathod discloses point indexing and filtering and organizing at [96]; calculating points  at [256]; points earned based on different activities [271];  manage points at [319];  Hence, Examiner interprets that Rathod knows the points that are available for each of multiple different real world activities the user can perform, Examiner interprets that these potential points based on parameter of activities function as restricted points or potential/available points).
Rathod further discloses giving the points as less restricted points based on the at least one first parameter of a user (Rathod discloses point indexing and filtering and organizing at [96]; calculating points  at [256]; points earned based on different activities [271];  manage points at [319]).
Rather does not explicitly disclose restricted points or converting restricted points to one or more less restricted points.  However, Examiner interprets that the converting of potential/available points or one point type to actual/permanent/useable more usable 
Rathod further discloses ranking the user profile (see rank at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”); and 
providing, by the system, to the user, appropriate matches based on the ranking of the user profile (see connect particular users at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”; also see matchmaking and locations or check-in at [3] which is interpreted as matches outside the tech system).
Claim 2. Rathod further discloses the system of claim 1, wherein the operations further comprise: providing, by the system, one or more services based on at least one 
Claim 3. Rathod further discloses the system of claim 2, wherein the one or more services comprises providing at least one detail of a venue (see current location of user at [89]).
Claim 4. Rathod further discloses the system of claim 2, wherein the one or more services comprises providing one or more items (see purchase at [16]).
Claim 5. Rathod further discloses the system of claim 1, wherein the operations further comprise: incentivization, by the system, the user based on the ranking of the user (see earn points at [159]).
Claim 6. Rathod further discloses the system of claim 1, wherein the at least one third parameter of a user  comprises interacting with at least one of at least one human at least one other type of biological entity, at least one technological device that is separate from the one or more technological systems of claim 1, or at least one technological system that is separate from the one or more technological systems of claim 1 (see [159] and earn points based on participation with other users).
Claim 7. Rathod further discloses the system of claim 1, wherein the at least one third parameter of the user comprises interacting with a robotic machine (interacting with the system at [159]; based on the Applicant Spec at [87] the robot can be interpreted ast he AI function of the network or machine).
Claim 8. Rathod further discloses the system of claim 1, wherein the at least one third parameter of the user is detected from a geo-location of the user (see check-in location at [3]).

Claim 10. Rathod further discloses the system of claim 9, wherein the at least one first parameter of the user comprises providing a feedback on at least one of at least one user profile, at least one representation at least one other person, at least one other biological entity, or at least one system (see [401] and feedback, likes, etc).
Claim 11. Rathod further discloses the system of claim 9, wherein the at least one first parameter of the user comprises uploading a photograph (see photo at [16, 64]).
Claim 12. Rathod further discloses the system of claim 9, wherein the at least one first parameter of the user comprises sharing the one or more services in a group through the interface (“[3]… share associate links of one or more applications, services”).
Claim 13. Rathod further discloses the system of claim 1, wherein the at least one third parameter of the user comprise check-in, by the user, at a venue (see check-in location at [3]).
Claim 14. Rathod further discloses the system of claim 1, wherein the at least one third parameter of the user comprise purchasing, by at least one of the user or at least one other person, at least one of at least one item or at least one service (see purchase at [16]).

Claim 16. Rathod further discloses the system of claim 15, wherein the one or more benefits comprises a monetary benefit (“[319]… categories points for spending for particular category, spent”).
Claim 17. Rathod further discloses the system of claim 1, wherein the restricted points are valid for a predetermined period, the predetermined period configured into the system (see deduct points based on requirement of duration of participation at claims 7, 17).
Claim 18. Rathod further discloses the system of claim 1, wherein the at least one first parameter of a user relates to at least one of at least one psychological status of the user, at least one psychological status of at least one other person, or at least one functioning of at least one artificial intelligence system  (see behavior at [319]; also see emoticon at [264, 265] which are an indicator of psychological status).
Claim 19. Rathod further discloses the system of claim 1, wherein the at least one first parameter of a user relates at least one of at least one psychological response of the user in relation to an event of the system, at least one psychological response of one other person in relation to an event of the system, or at least one functioning of at least one artificial intelligence system in relation to an event of the system (see behavior at [319]; also see emoticon at [264, 265] which are an indicator of psychological status).

Claim 21. Rathod further discloses the system of claim 1, wherein the at least one first parameter of a user relates to an activity of at least one of at least one other other biological entity, at least one system, or at least one other person in relation to at least one of the user or a representation of the user in a technological system (see synchronize and share to one or more users at [319]).
Claim 23. Rathod further discloses the system of claim 18, wherein the at least one of the at least one psychological status of the user or the last one psychological status of the at least one other person is determined by an image processing device (see image and behavior at [167]; also see emoticon at [264, 265] which are an indicator of psychological status).
Claim 25. Rathod further discloses the system of claim 19, wherein the at least one of the at least one psychological status of the user or at least one psychological status of the at least one other person is determined by an image processing device (see image and behavior at [167]; also see emoticon at [264, 265] which are an indicator of psychological status).
Claim 26. Rathod does not explicitly disclose the system of claim 20, wherein the physical activity comprises dancing.  However, Rathod discloses multiple different activities [319] including physical ones like check-in [3] and Rathod discloses participating with Dancing with star.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Rathod’s 
Claim 27. Rathod further discloses the system of claim 21, wherein the activity an  another user comprises feedback relating to the user profile (see liking at [5]).
Claim 28. Rathod further discloses the system of claim 1, wherein the operations further comprises: making public the rank of the user (see provide ranks at [145]).
Claim 29. Rathod further discloses the system of claim 9, wherein the interacting comprises posting an advertisement on the system (see liking and advertisement at [5]).
Claim 30. Rathod further discloses the system of claim 9, wherein the interacting comprises providing at least one feedback of a venue (see provide feedback at [283]).
Claim 31. Rathod further discloses the system of claim 9, wherein the interacting  comprises providing at least one a comment about at least one profiles (see comments at [16]).
Claim 32. Rathod further discloses the system of claim 1, wherein the system is used for interacting with matches outside of the one or more technological systems wherein  attribution of one or more less restricted points is based on at least one third parameter of a user (see checked-in locations or places at [110]; also see matchmaking and locations or check-in at [3] which is interpreted as matches outside the tech system).
Claim 34. Rathod further discloses the system of claim 1, wherein at least a first type of user, a POPP3N user, receives at least one of at least one item or at least one service from a second type of user, a business user  (earning points is based on rank at [68]; also see purchase transactions at [271]).  

Claim 37. Rathod further discloses the system of claim 1, wherein the system is used in at least one of pharmaceutical, health care, research, or legal applications (see doctor at [517]).
Claim 44. Rathod further discloses the system of claim 1, wherein the operations further comprise determining, by the system, an appropriate match for the at least one user (see connect particular users at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”; also see matchmaking and locations or check-in at [3] which is interpreted as matches outside the tech system).

Claim 45. Rathod further discloses the system of claim 1, wherein the operations further comprise determining at least one appropriate match (see connect particular users at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”; also see matchmaking and locations or check-in at [3] which is interpreted as matches outside the tech system).

Claim 47. Rathod further discloses the system of claim 1, wherein the operations further comprise determining at least one appropriate match for the at least one user based on the at least one first parameter (see connect particular users at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”; also see matchmaking and locations or check-in at [3] which is interpreted as matches outside the tech system).
Claim 48. Rathod further discloses the system of claim 1, wherein the operations further comprise authenticating a user profile (Rathod further discloses authenticating, see earn points at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”).

Claim 50. Rathod further discloses the system of claim 1, wherein the operations further comprise informing at least one of the user, at least one other person, or at least one system of at least one of the one or more restricted points or one or more less restricted points (see manage points at [319]).
Claim 51. Rathod further discloses the system of claim 50, wherein informing comprises a technological interface (see manage points at [319]; see interface at Fig. 1).
Claim 52. The prior art further discloses the system of claim 1, wherein the one or more restricted points are temporally restricted (see independent claims and Smargon and converting points from non-redeemable to redeemable, and the motivation is the same as already provided).
Claim 53. Rathod further discloses the system of claim 1, wherein ranking comprises categorization of at least one of the at least one first parameter, the one or 
Claim 54. Rathod further discloses the system of claim 1, wherein the at least one technological system consists of at least one device (Fig. 1).
Claim 55. Rathod further discloses the system of claim 5, wherein incentivization comprises inducing the user to generate at least one more less restricted point (see earn points at [9]).
Claim 56. Rathod further discloses the system of claim 32, wherein the at least one third parameter of a user is pre-defined by the system (see parameter provided by the system of activities needed to get points in the independent claims rejection above).
Claim 57. Rathod further discloses the system of claim 1, wherein the user profile comprises at least one of storing at least one data or manipulating at least one data (see profile at [3, 4, 22]).
Claim 58. Rathod further discloses the system of claim 34, wherein at least one POPP3N user is attributed one or more relatively higher points for at least one of the at least one item or the at least one service provided by the at least one business user that has a relatively higher rank (see points and rank at [68]).


Claim 60. Rathod further discloses the system of claim 34, wherein the at least one POPP3N user is provided at least one reward for receiving a predetermined amount of at least one of the at least one item or the at least one service (see points based and transaction total at [271]).
Claim 61. Rathod further discloses the system of claim 34, wherein the at least one business user is provided at least one reward for providing a predetermined amount of at least one of the at least one item or the at least one service (see points based and transaction total at [271]).
Claim 62. Rathod further discloses the system of claim 60, wherein the at least one POPP3N user receives a benefit that is at least based on the at least one reward (see points which are the reward and they provide the benefit of getting a higher rank [68]).
Claim 63. Rathod further discloses the system of claim 34, wherein the at least one business user receives a benefit that is at least based on the at least one reward 
Claim 64. Rathod further discloses the system of claim 34, wherein the at least one POPP3N user is incentivized to compete with at least one other POPP3N user (see points and higher rank at [68]; ranks and higher ranks is interpreted as a competition).

Claim 65. Rathod further discloses the system of claim 34, wherein the at least one business user is incentivized to compete with at least one other business user (see points and higher rank at [68]; ranks and higher ranks is interpreted as a competition).
Claim 66. Rathod further discloses the system of claim 34, wherein the at least one service includes permission to be locate at a venue (see check-in at [3,110]).
Claim 67. Rathod further discloses the system of claim 34, wherein the at least one business user is at least one of at least one pharmaceutical company, at least one pharmaceutical item, at least one pharmaceutical service, at least one health care company, at least one health service, at least one health care provider, at least one research service, at least one research service provider, at least one legal service, at least one legal item, at least one legal service provider, at least one insurance item, at least one insurance service, at least one insurance benefit, at least one insurance plan, or at least one insurance provider (see doctor and health at [517]).
Claim 71. Rathod further discloses the system of claim 37, wherein the at least fist parameter of a user is used by the system to determine an appropriate match with at least one company, item, or service (see connect particular users at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”; also see matchmaking and locations or check-in at [3] which is interpreted as matches outside the tech system; see connections and services at [3]).
Claim 72. Rathod further discloses the system of claim 38, wherein the system matches at least one of at least one insurance company, at least on plan, at least on item, at least on contract, at least on policy, at least on benefit, or at least on service with at least one user of the system (see connect particular users at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”; also see matchmaking and locations or check-in at [3] which is interpreted as matches outside the tech system; see connections and services at [3]).


Claims 22, 24, 33, 35, 38, 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod  (20160255139) in view of Smargon (20120226743) in view of Official Notice.
	Claim 22. Rathod does not explicitly disclose the system of claim 18, wherein the at least one of the at least one psychological status of the user or the at least one psychological status of the at least one other person is determined by a wearable device.  However, Rathod discloses sensor at [378]  and senses at [8] and wearable devices at [378, 398, 521]and behavior at [319].  And, Examiner takes Official Notice that heartbeat sensors are common wearable devices for sensors for users.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add heartbeat sensors to Rathod’s wearable devices and sensors.  One would have been motivated to do this in order to better measure response or behavior.
Since the Applicant was given the opportunity with the 3/24/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not Remark on Official Notice with the 3/24/22 response.  
Claim 24. Rathod does not explicitly disclose the system of claim 19, wherein the at least one of the at least one psychological status of the user or the at least one psychological status of the at least one other person is determined by a wearable device, the wearable device comprising a sensor for heartbeat.  However, Rathod discloses sensor at [378]  and senses at [8] and wearable devices at [378, 398, 521]and behavior at [319].  And, Examiner takes Official Notice that heartbeat sensors are 
Since the Applicant was given the opportunity with the 3/24/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not Remark on Official Notice with the 3/24/22 response.  
Claim 33. Rathod does not explicitly disclose the system of claim 32 wherein at least one of a relatively higher amount one or more less restricted points are attributed for interacting with higher ranked users outside of the or more tech systems of claim 1, or a relatively higher amount of one or more restricted points are attributed for interacting through the one or more tech systems with higher ranked users.  However, Rathod discloses Long term points at [110] and higher points for higher ranked users (earning points is based on rank at [68]).  And, Rathod discloses different points based on different rules (“[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions.”).  And, Rathod discloses deducting points based on time factors (claims 7, 17).  And, Examiner takes Official Notice that points can be of different value like long or short term.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add long or short term points to Rathod’s different points for different activities and long term points and 
Since the Applicant was given the opportunity with the 3/24/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not Remark on Official Notice with the 3/24/22 response.  
Claim 35. Rathod does not explicitly disclose the system of claim 1, wherein the system is related to one or more autonomous vehicle.  However, Rathod discloses location tracking (see check-in at [3]) and vehicle at [150, 432] and particular type of vehicle at [290].  And, Rathod discloses autonomous systems at [212].  And, Examiner takes Official Notice that autonomous vehicles were old and well known before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Rathod’s autonomous to Rathod’s vehicles.  One would have been motivated to do this in order to better work with different types of vehicles.
Claim 38. Rathod does not explicitly the system of claim 1, wherein the system is used in at least one insurance application.  However, Rathod discloses working with different parties [319] and also with Doctors [517] and advertising [5].  And, Examiner takes Official Notice that insurance is a common party for ads and incentives.    Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add insurance to Rathod’s doctors and Rathod’s different advertising parties.  One would have been motivated to do this in order to better provide the business/advertiser of interest.

Claim 68. Rathod does not explicitly disclose the system of claim 35, wherein the system is used related to speed dating in autonomous vehicles.  However, Rathod discloses location tracking (see check-in at [3]) and vehicle at [150, 432] and particular type of vehicle at [290].  And, Rathod discloses autonomous systems at [212].  And, Examiner takes Official Notice that autonomous vehicles were old and well known before Applicant’s priority date.  Also, Rathod discloses the connecting and matchmaking above.  And, with the vehicle citations preceding, Rathod discloses the system working with vehicles.  And, Examiner takes Official Notice that speed dating is a type of connecting/matchmaking.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Rathod’s autonomous to Rathod’s vehicles and speed dating to Rathod’s connecting/matchmaking.  One would have been motivated to do this in order to better work with different types of vehicles and different types of connecting.
Claim 69. Rathod does not explicitly disclose the system of claim 35, wherein the at least one first parameter of a user is derived from at least one of at least one autonomous vehicle or at least one technological application related to at least one autonomous vehicle.  However, Rathod discloses location tracking (see check-in at [3]) and vehicle at [150, 432] and particular type of vehicle at [290].  And, Rathod discloses autonomous systems at [212].  And, Examiner takes Official Notice that autonomous 
Claim 70. Rathod does not explicitly disclose the system of claim 44 wherein the determining is based on at least one of at least one autonomous vehicle or at least one technological application related to at least one autonomous vehicle.  However, Rathod discloses location tracking (see check-in at [3]) and vehicle at [150, 432] and particular type of vehicle at [290].  And, Rathod discloses autonomous systems at [212].  And, Examiner takes Official Notice that autonomous vehicles were old and well known before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Rathod’s autonomous to Rathod’s vehicles.  One would have been motivated to do this in order to better work with different types of vehicles.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rathod 20160132608  discloses relevant features. 
Fowler [0088], Ginn types of points discloses different types of points and redeeming points only based on certain criteria. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.